Citation Nr: 1620175	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-31 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for left knee chondromalacia.

2.  Whether new and material evidence has been received to reopen a service connection claim for a right knee disability.

3.  Whether new and material evidence has been received to reopen a service connection claim for detached retina of the right eye.

4.  Whether new and material evidence has been received to reopen a service connection claim for a right shoulder disorder.

5.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.

6.  Entitlement to service connection for leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2011, the RO granted an increased rating of 10 percent for left knee chondromalacia, effective October 5, 2010; and denied service connection for a right knee disorder, detached retina of the right eye, and right shoulder disorder, finding that new and material evidence had not been received to reopen the service connection claims.  The RO denied service connection for leukemia and bilateral hearing loss in a March 2012 rating decision, finding that new and material evidence had not been received to reopen the hearing loss claim.  The RO later found that new and material evidence had been received to reopen the service connection claim for hearing loss in an April 2015 statement of the case, but denied the claim on the merits.

Irrespective of the RO's action, the Board must decide whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder, detached retina of the right eye, right shoulder disorder, and bilateral hearing loss.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Additional evidence has been added to the record after the last supplemental statement of the case in May 2015.  To the extent that the evidence is relevant to the claim being decided on appeal, a remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, as the evidence is either cumulative or redundant of the evidence already considered by the RO.  

The issue of service connection for tinnitus has been raised by the record in an October 2013 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for left knee chondromalacia patella and service connection for leukemia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a right knee disability, detached retina of the right eye, and right shoulder disability was denied in a September 2006 rating decision.  The Veteran did not appeal this rating decision to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  With respect to the service connection claim for a right knee disability and right shoulder disability, the evidence received since the September 2006 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  With respect to the service connection claim for detached retina of the right eye, the evidence received since the September 2006 RO decision is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran's service connection claim for bilateral hearing loss was denied in an April 1988 Board decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

5.  The evidence received since the April 1988 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

6.  The competent and most probative evidence of record shows that the Veteran's right knee disability is not etiologically related to his service-connected left knee chondromalacia, or any event or injury in service, or that it had its onset in service.

7.  The competent and most probative evidence of record shows that the Veteran's right shoulder disability is not etiologically related to any event or injury in service, or that it had its onset in service.

8.  It is at least as likely as not that the Veteran's bilateral hearing loss had its onset during military service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision denying service connection for a right knee disability, detached retina of the right eye, and a right shoulder disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since the September 2006 RO rating decisions, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a right shoulder and right knee disability; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Since the September 2006 RO rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for detached retina of the right eye; and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The April 1988 Board decision denying service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

5.  Since the April 1988 decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

7.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

8.  The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, letters dated in October 2010 and September 2011 fully satisfied the duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006).   While neither notice letter described the criteria for substantiating a service connection claim on a secondary basis, as the Veteran's contends regarding his right knee disability being secondary to his left knee disability, he is not prejudiced by any deficiency in the notice provided, as he has demonstrated through his statements that he understands the criteria for substantiating a service connection claim on a secondary basis.  See VA Form 9, dated November 19, 2013 on which the Veteran noted that his right knee condition was secondary to his left knee; see also May 2015 VA examination report on which the Veteran reportedly stated that his left knee arthritis spread to his right knee.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  

The Veteran was afforded a VA examination with respect to his right knee disability in May 2015. 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 38 C.F.R. § 3.159(d)  (VA's duty to assist includes the duty to provide a VA examination and obtain an opinion when necessary to decide the claim).  The VA examination obtained in this case is adequate as it was predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion as to the etiology of the Veteran's diagnosed right knee disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the right knee disability on appeal has been met. 38 C.F.R. § 3.159(c) (4).  

With respect to the petition to reopen service connection for detached retina of the right eye and service connection for a right shoulder disability, while the Veteran has current diagnoses of detached retina of the right eye and a right shoulder disability, as discussed below, new and material evidence has not been received to reopen the service connection claim for detached right eye retina; and there is no evidence that the right shoulder disability was incurred in or aggravated by service.  Under these circumstances, the VCAA's duty to assist doctrine does not require that the Veteran be afforded medical examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by veteran of a causal connection between the disability and service).  In this regard, there is no reasonable possibility that a VA examination would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal with respect to that matter, no discussion of VA's duty to notify and assist is necessary.

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

A.  Right Knee Disability

The Veteran originally filed a service connection claim for a right knee disability in February 2006 asserting that in addition to his left knee (which is service-connected), his right knee had been giving him problems over the years.   His claim for a right knee disability was denied in a September 2006 rating decision on the basis that there was no medical evidence to support his claim of an unspecified right knee condition or any evidence that any right knee condition was incurred in or caused by service.  The evidence submitted at that time included the service treatment records, which were silent for any mention of a right knee disorder.  The Veteran also submitted private treatment records dated from 2002 to 2006 that noted complaints of knee pain in April 2005 with a radiology report showing an unremarkable study with the exception of patellar spurring.  The Veteran submitted a notice of disagreement with the September 2006 decision; but after a statement of the case was provided in October 2007, he did not submit a VA Form 9 to complete the appeal.  As the Veteran did not appeal the September 2006 decision, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In October 2010, the Veteran submitted a petition to reopen the claim for service connection for a right knee disorder.  A July 2010 MRI report of the left knee notes that there was bilateral knee pain.  On a VA Form 9, the Veteran indicated that his right knee condition was secondary to his service-connected left knee.  A March 2015 VA x-ray examination report shows a diagnosis of mild degenerative changes of the right knee.  A May 2015 VA examination report also shows a diagnosis of right knee degenerative arthritis.  The VA examiner found that there was no evidence suggesting a connection between the right and left knee disabilities.  

Notwithstanding the negative medical opinion, the Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran has a diagnosed right knee disability; and also reflects the Veteran's new theory of entitlement as secondary to his service-connected left knee disability.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for a right knee disability is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

B.  Detached Retina of the Right Eye

The Veteran originally filed a service connection claim for a detached right eye retina in February 2006 noting that his detached retina had been discovered in 2002, at which time surgery was performed.   His claim for detached retina in the right eye was denied in a September 2006 rating decision on the basis that there was no evidence that the right eye retina detachment was incurred in or caused by service.  The evidence submitted at that time included the service treatment records, which were silent for any mention of a retinal disorder in the right eye.  Private treatment records show the Veteran was evaluated for a right detached retina in November 2001 and was cleared for surgery.  The Veteran submitted a notice of disagreement with the September 2006 decision; but after a statement of the case was provided in October 2007, he did not submit a VA Form 9 to complete the appeal.  As the Veteran did not appeal the September 2006 decision, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In October 2010, the Veteran submitted a petition to reopen the claim for service connection for a right eye condition, but has not submitted any medical evidence that is relevant to the detached right eye retina.  None of the VA treatment records added to the record is relevant to the Veteran's right eye retina claim, as well, other than to note the past medical history of surgery in the right eye for detached retina in 2001 or 2002.  See, e.g., March 5, 2012 VA primary care note; and July 13, 2012 VA eye consult from the VAMC in Jacksonville.

New and material evidence has not been received since the September 2006 rating decision.   The evidence noting the past surgical history of removal of the retina in the right eye was previously considered by agency decisionmakers, is cumulative or redundant, does not relate to unestablished facts necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for detached right eye retina is not considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

C.  Right Shoulder Disability

The Veteran originally filed a service connection claim for a right shoulder disability in February 2006 asserting that he had limited motion in his shoulder and often experienced severe pain.  His claim for a right shoulder disability was denied in a September 2006 rating decision on the basis that there was no evidence that any right shoulder condition was incurred in or caused by service.  The evidence submitted at that time included the service treatment records, which were silent for any mention of a right shoulder disorder.  The Veteran also submitted private treatment records dated from 2002 to 2006 that noted that the shoulder was x-rayed in January 2002 with a history of right shoulder pain.  The examination was normal.  The Veteran submitted a notice of disagreement with the September 2006 decision; but after a statement of the case was provided in October 2007, he did not submit a VA Form 9 to complete the appeal.  As the Veteran did not appeal the September 2006 decision, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In October 2010, the Veteran submitted a petition to reopen the claim for service connection for a right shoulder disorder.  A February 2008 VA treatment record notes complaints of bilateral shoulder pain.  A May 2014 VA treatment record notes the Veteran's complaints of right shoulder pain for two weeks; a nursing triage note indicates that the Veteran was on crutches and believed this might be the cause.  He was assessed as having a rotator cuff problem, and frozen shoulder.  X-rays were ordered.  The same findings were noted in July 2014; and it was noted that May 2014 x-rays were normal.  In December 2014 the Veteran underwent an MRI of the right shoulder.  It was noted that he had a partial tear of the supraspinatus tendon.  A March 2015 VA orthopedic consult shows the Veteran noted that his right shoulder pain began when he was a teenager.  It was noted that he had a very loose anterior capsule with anterior translation of the humerus against the glenoid, which was impinged.  A June 2015 VA treatment record notes a past medical history of impingement of the shoulder region.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran has a diagnosed right shoulder disability; and also reflects the Veteran's assessment of complaints of shoulder pain since he was a teenager, which would have been approximately during his service time.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for a right shoulder disability is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).



D.  Bilateral Hearing Loss

The Veteran originally filed a service connection claim for bilateral hearing loss right after his separation from service in March 1986 claiming that this disability was diagnosed during his military service.  The evidence submitted at that time included service treatment records, which showed that the Veteran had some degree of hearing loss at the pre-enlistment examination in February 1979.  The Veteran underwent a Hearing Conservation Program, which included several audiograms, including one in April 1983 audiogram, which noted that the Veteran had a significant threshold shift of 20 decibels or greater since the baseline audiogram in December 1980.  At the discharge examination, a February 1986 audiogram shows similar findings as the December 1980 baseline audiogram.  

After separation from service, the Veteran underwent an audiogram in May 1986; and it was determined that hearing was normal in both ears.  It was further noted that the Veteran's unusual saucer shaped pattern with mid frequency loss at primarily 2000 cycles appeared to be congenital hearing loss.

Based on this evidence, the RO denied the Veteran's service connection claim for bilateral hearing loss in July 1986, finding that the Veteran's pre-enlistment examination was interpreted as showing a mild mixed frequency hearing loss in both ears that was stable; and that audiograms in service did not show a progression of hearing loss.  The RO further noted that the VA audiometric examination in May 1986 was interpreted as showing normal hearing bilaterally.

The Veteran appealed the RO's denial of service connection for bilateral hearing loss to the Board.  In January 1988 he and his representative submitted testimony that he was never told that he had hearing loss when he entered service, but that hearing loss was noted at the time of his separation from service.  In addition, it was asserted that he had been advised by his VA doctor that he did have hearing loss, even though the VA examination reported that his hearing was normal.  It was further asserted that the Veteran did work on the flight deck in service, where he was exposed to considerable noise; he also noted that he had experienced even greater exposure to noise while working below deck.  Thus, the Veteran asserted that his hearing loss stemmed directly from his military service.

In April 1988, the Board denied the Veteran's service connection claim for bilateral hearing loss.  The Board noted all of the audiometric findings during the Veteran's military service, his post-service May 1986 audiometric examination, and his contentions during the hearing.  The Board determined that the Veteran had mild hearing loss at some frequencies at entrance into service; and that while there was some increase in severity noted in April 1983, November 1983, and February 1985, the separation examination in February 1986 showed that his hearing loss was essentially unchanged from that noted on examination prior to entry into service.  The Board determined that this indicated that, while the Veteran might have had an acute exacerbation of his pre-existing hearing loss during service, a permanent worsening of the disorder was not demonstrated.  Thus, the Board determined that service connection was not warranted.  The Veteran did not appeal the Board's April 1988 decision.  Therefore, the Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2015).

In September 2011, the Veteran submitted a petition to reopen service connection for a bilateral hearing loss.  With his claim he submitted a copy of a July 2011 VA audiology consult, which shows the Veteran had significant hazardous noise exposure in the military from being around loud aircraft, and also had bilateral normal to moderate degree of high-frequency sensorineural hearing loss.  The Veteran later underwent a VA audiology examination in October 2013, which, among other findings, showed that the Veteran had sensorineural hearing loss in the frequency range of 500 to 4000 hertz bilaterally.  The report noted that the Veteran served as an Aviation Boatswain's Mate in service and thus exposure to acoustic trauma was conceded.  The Veteran also reported that he had had hearing loss for years since the early 1980s.  The examiner determined that the Veteran's hearing loss, which was shown prior to service, did not undergo any significant threshold shift beyond the temporary shift in 1983, and thus found no evidence of aggravation of the pre-existing hearing loss.  As the Veteran indicated significant civilian noise exposure from being in law enforcement for 26 years, the examiner determined that it was less likely as not that the Veteran's hearing loss was due to military noise exposure, but more likely than not impacted by civilian noise exposure, presbycusis, and/ or some other etiology.  

Notwithstanding the negative medical opinion, the Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran has a diagnosis of sensorineural hearing loss and has had complaints of hearing loss since the 1980s.  This suggests a possibility that the Veteran's bilateral hearing loss that he presently suffers from might be due to military service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for bilateral hearing loss is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic diseases, including arthritis and organic diseases of the nervous system (which includes sensorineural hearing loss) shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).



A.  Right Knee Disability

The Veteran contends that he has a right knee disability secondary to his service-connected left knee disability.  The service treatment records are negative for any findings of a right knee disability; and the Veteran does not contend that his right knee disability is related to his military service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303.

The record shows private treatment records dated from 2006 to 2010 noting complaints of knee pain.  A July 2010 private MRI report of the right knee notes mild lateral joint space narrowing with no acute bony abnormalities.  The Veteran also was diagnosed with mild degenerative changes of the right knee in March 2015, per VA x-ray examination.  

The Veteran underwent a VA examination in May 2015.  The Veteran stated that his right knee pain and swelling started about 10 years prior and was diagnosed as arthritis.   After review of the medical evidence, the examiner found that the Veteran's right knee degenerative joint disease was not proximately due to or the result of the left knee chondromalacia and that there was no objective evidence of aggravation.  The opinion was noted to be based on review of the medical record, medical literature, and clinical experience.  The examiner stated that there was no medical literature supporting that arthritis travelled from one joint to other joints, as the Veteran claimed.  The examiner noted that in a general population study, a person over 50 years of age had a greater than 50 percent chance of developing arthritis in the joints.  The examiner indicated that if a person had a risk factor to develop osteoarthritis, the person would more likely develop arthritic changes not only in one joint, but as well as other joints.  The examiner found that there was no objective evidence that the Veteran's chondromalacia patella caused or aggravated his right knee disorder.

The Board acknowledges that the Veteran is competent to report that he has continued to experience symptoms in his right knee since approximately 2005.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran's statements also are credible as they have been consistent throughout the record, and are internally consistent with the medical evidence of record, which reflects treatment for knee pain since approximately 2006.  

As noted, the Veteran does not contend, nor does the evidence show that the Veteran's right knee disability is related to military service.  With respect to the Veteran's contention that his right knee disability is related to his service-connected left knee chondromalacia, the medical opinion of record notes that the Veteran's right knee disability was not caused or aggravated by his service-connected left knee disability.  The examiner provided a rationale for the opinion, evaluated the Veteran, and also evaluated the relevant evidence of record.  Thus, the examiner was fully informed of the pertinent medical history of the case, including the Veteran's assertions that his right knee disability was related to his left knee disability; the examiner provided a fully articulated opinion; and the opinion was supported by a reasoned analysis.  

Thus, there is no probative medical evidence relating the right knee disability to the service-connected left knee disability.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current right knee disability is related to the Veteran's service-connected left knee chondromalacia, or had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1131.  Accordingly, the Board finds that the criteria for service connection for a right knee disability are not met and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).



 B.  Right Shoulder Disability

The Veteran contends that he has a right shoulder disability related to his military service.  The service treatment records are negative for any findings of a right shoulder disability.  Thus, service connection is not warranted on a direct incurrence basis under 38 C.F.R. § 3.303(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  The Veteran's right shoulder has been diagnosed as having an impingement syndrome and frozen shoulder.  Neither of these are considered "chronic" disorders under 38 C.F.R. §§ 3.307, 3.309.  Thus, to the extent that the Veteran has argued that his right shoulder has been painful since his military service, service connection is not warranted under 38 C.F.R. § 3.303(b) for a chronic disability.

As for 38 C.F.R. § 3.303(d), there is no probative evidence to show that the Veteran's post-service diagnosis of a right shoulder disability is related to his military service.  As noted, the Veteran originally filed a service connection claim for a right shoulder disability in February 2006 asserting that he had limited motion in his shoulder and often experienced severe pain.  He did not expressly state why he believed that his right shoulder disability was related to his military service.  The evidence submitted at that time included the service treatment records, which were silent for any mention of a right shoulder disorder.  The Veteran also submitted private treatment records dated from 2002 to 2006 that noted that the shoulder was x-rayed in January 2002 with a history of right shoulder pain.  The examination was normal.  

After the Veteran submitted his petition to reopen service connection for a right shoulder disability, additional evidence was added to the record, which showed that the Veteran had a right shoulder disability; but there was no indication to why this would have been related to his military service.  A February 2008 VA treatment record notes complaints of bilateral shoulder pain.  A May 2014 VA treatment record notes the Veteran's complaints of right shoulder pain for two weeks; a nursing triage note indicates that the Veteran was on crutches and believed this might be the cause.  He was assessed as having a rotator cuff problem, and frozen shoulder.  X-rays were ordered.  The same findings were noted in July 2014; and it was noted that May 2014 x-rays were normal.  In December 2014 the Veteran underwent an MRI of the right shoulder.  It was noted that he had a partial tear of the supraspinatus tendon.  A March 2015 VA orthopedic consult shows the Veteran noted that his right shoulder pain began when he was a teenager.  It was noted that he had a very loose anterior capsule with anterior translation of the humerus against the glenoid, which was impinged.  A June 2015 VA treatment record notes a past medical history of impingement of the shoulder region.  

The Board acknowledges that the Veteran is competent to report that he has continued to experience symptoms in his right shoulder since his teenage years.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, the Veteran's statements are not consistent with the medical records, which do not indicate any pain in the shoulder until 2002, many years after his separation from service in 1986.  In addition, as noted, to the extent that he is contending continued symptoms in the right shoulder since his military service, he has not been diagnosed with a chronic disability in the right shoulder; thus, the theory of entitlement to service connection on the basis of continued symptoms is not available to him, in this regard.  See Walker, supra.  

Thus, there is no probative medical evidence relating the right shoulder disability to the Veteran's military service.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current right shoulder disability is related to the Veteran's military service, or had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1131.  Accordingly, the Board finds that the criteria for service connection for a right shoulder disability are not met and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

C.  Bilateral Hearing Loss

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran originally filed a service connection claim for bilateral hearing loss right after his separation from service in March 1986 claiming that this disability was diagnosed during his military service.  The evidence submitted at that time included service treatment records, which showed that the Veteran had some degree of hearing loss at the pre-enlistment examination in February 1979.  Specifically, the audiology evaluation at pre-enlistment into service shows left ear decibel thresholds of 15, 20, 30, 35, and 20 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz; and right ear decibel thresholds of 15, 20, 25, 30, and 20 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  While some degree of hearing loss was shown, the auditory thresholds did not meet the criteria for a hearing loss disability, in accordance with 38 C.F.R. § 3.385, as noted above.  

The Veteran was found to have no disqualifying defects and entered the Air Force where he underwent a Hearing Conservation Program.  The Veteran reportedly worked on the flight line while he was in service; therefore it is presumed that he was exposed to auditory trauma.  Audiograms from the Hearing Conservation Program showed that his hearing was tested several times as follows:

A December 1980 audiogram, which was used as the baseline audiogram, shows left ear decibel thresholds of 15, 15, 30, 25, and 25 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz; and right ear decibel thresholds of 15, 20, 25, 25, and 15 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

A January 1982 flight deck audiogram shows left ear decibel thresholds of 15, 20, 25, 25, and 20 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz; and right ear decibel thresholds of 15, 20, 25, 10, and 20 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

An April 1982 audiogram shows left ear decibel thresholds of 20, 20, 30, 30, and 25 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz; and right ear decibel thresholds of 20, 25, 30, 30, and 20 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

A November 1982 audiogram shows left ear decibel thresholds of 15, 15, 30, 30, and 20 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz; and right ear decibel thresholds of 15, 20, 25, 30, and 15 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

On an April 1983 audiogram, it was noted that the Veteran had a significant threshold shift of 20 decibels or greater since the December 1980 audiogram.  The April 1983 audiogram shows left ear decibel thresholds of 25, 25, 70, 65, and 25 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz; and right ear decibel thresholds of 30, 30, 70, 65, and 20 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  As noted above, these auditory thresholds meet the criteria for a  hearing loss disability under 38 C.F.R. § 3.385.

A November 1983 re-enlistment audiogram shows left ear decibel thresholds of 20, 25, 30, 30, and 20 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz; and right ear decibel thresholds of 20, 20, 30, 20, and 15 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

On a February 1985 audiogram, it was noted that the Veteran had a significant threshold shift of 20 decibels or greater since the December 1980 audiogram.  The February 1985 audiogram shows left ear decibel thresholds of 10, 20, 30, 30, and 25 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz; and right ear decibel thresholds of 10, 20, 30, 35, and 10 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

At the discharge examination, a February 1986 audiogram shows left ear decibel thresholds of 10, 25, 35, 30, and 25 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz; and right ear decibel thresholds of 10, 25, 25, 30, and 10 at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.

After separation from service, the Veteran underwent an audiogram in May 1986, which shows left ear decibel thresholds of 10, 20, and 35 at the respective frequencies of 500, 1000, and 2000 hertz; and right ear decibel thresholds of 10, 20, and 35 at the respective frequencies of 500, 1000, and 2000 hertz.  Measurements at 3000 and 4000 hertz were not taken.  It was determined that hearing was normal in both ears.  The examiner noted that the Veteran had an unusual saucer shaped pattern with mid frequency loss at primarily 2000 cycles.  Speech reception thresholds were 15 decibels bilaterally with 96 percent discrimination bilaterally, and tympanograms were normal.  The examiner found that this appeared to be congenital hearing loss.  The ear, nose, and throat examination was reportedly normal.

In January 1988 the Veteran and his representative submitted testimony that he was never told that he had hearing loss when he entered service, but that hearing loss was noted at the time of his separation from service.  In addition, it was asserted that he had been advised by his VA doctor that he did have hearing loss, even though the VA examination reported that his hearing was normal.  It was further asserted that the Veteran did work on the flight deck in service, where he was exposed to considerable noise; he also noted that he had experienced even greater exposure to noise while working below deck.  Thus, the Veteran asserted that his hearing loss stemmed directly from his military service.

After submitting his present petition to reopen service connection for hearing loss, the Veteran submitted a July 2011 VA audiology consult showing that the Veteran had significant hazardous noise exposure in the military from being around loud aircraft.  He presently had bilateral normal to moderate degree of high-frequency sensorineural hearing loss.

In October 2013, the Veteran underwent a VA audiology examination.  The report noted that the Veteran had bilateral sensorineural hearing loss and that since the Veteran served as an Aviation Boatswain's Mate in the Air Force, it was conceded that he was exposed to acoustic trauma.  The examiner noted that the opinion provided was based on review of the claims file, review of service and medical history, clinical expertise, review of related literature, and present degree of hearing loss.  The examiner noted the audiograms in service and determined that the enlistment hearing examination showed mild hearing loss at 3000 hertz in the right ear and a mild loss at 2000 and 3000 hertz in the left ear.  The examiner further noted that hearing examinations completed from December 1980 to February 1986 showed mild loss in both ears with no significant threshold shifts in either ear.  The examiner noted that a hearing examination in 1983 showed a temporary threshold shift that resulted in severe low frequency loss (which was not consistent with noise exposure).  The examiner indicated that the separation examination showed a mild loss at 3000 hertz in the right ear and mild loss at 2000 and 3000 hertz in the left ear with no significant threshold shift.  Thus, the examiner determined that there was no evidence of aggravation of pre-existing hearing loss.  It was noted that the Veteran reported significant civilian noise exposure (i.e., law enforcement for 26 years).  Thus, it was the examiner's opinion that the Veteran's hearing loss was less likely as not due to military noise exposure, but more than likely impacted by civilian noise exposure, presbycusis, and/ or some other etiology.

In evaluating the evidence of record, initially, it should be clarified that while there are multiple medical findings that the Veteran had some degree of hearing loss prior to service and/ or mild hearing loss, as shown above, the February 1979 audiogram shows that the Veteran did not have a hearing loss disability for VA purposes at entry into service, pursuant to 38 C.F.R. § 3.385.  The Veteran did not report any history of hearing loss on the February 1979 report of medical history.  A diagnosis of hearing loss was not provided on the enlistment examination, which is consistent with the Veteran's hearing testimony in 1988 that no one told him that he had hearing loss at entrance into service.  The presumption of soundness under 38 C.F.R. § 3.303(b) notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  

As there is no diagnosis of a hearing loss disability or an audiogram showing hearing loss for VA purposes, the presumption of soundness is not rebutted by the medical findings on the entrance examination.  As for clear and unmistakable evidence of a pre-existing disability, given that multiple medical findings including the most recent examination in October 2013 have determined that the Veteran had a mild hearing loss disability at entrance into service, then the record shows clear and unmistakable evidence of a pre-existing hearing loss disability.  However, there is not clear and unmistakable evidence that the Veteran's pre-existing hearing loss disability was not aggravated by military service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the question of the proper interpretation of sections 1111 and 1153 and the validity of the pertinent part of 38 C.F.R. § 3.304(b) under that interpretation).  

As noted, the evidence demonstrates that the Veteran was exposed to acoustic trauma in service and experienced an auditory threshold shift in his hearing in April 1983, showing a worsening in his hearing that was noted in the service treatment records as indicating a significant threshold shift.  A May 1986 VA examination report noted that the Veteran's hearing loss was congenital noting that the Veteran had an unusual saucer shaped pattern with mid frequency loss at primarily 2000 cycles.  However, an audiologist in June 1986 determined that the Veteran's hearing was within normal limits.  As these two findings contradict themselves, as a whole, they do not provide probative evidence as to whether the Veteran had any hearing loss disability at that time, or the nature of said hearing loss.  The more recent October 2013 VA examination report noted that the auditory threshold shift in 1983 was not due to noise trauma.  However, the opinion does not include any rationale for this finding.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

Given that the medical opinions in 1986 are contradictory and provided limited probative value, and the October 2013 VA medical opinion provides no rationale for why the temporary auditory threshold shift in the Veteran's hearing was not due to his presumed exposure to acoustic trauma, these opinions do not constitute clear and unmistakable evidence that the Veteran's hearing loss was not aggravated during his military service.

As the presumption of soundness cannot be rebutted in this case, the Veteran is considered sound at entry into service.  

The Veteran was shown to have an audiogram performed in April 1983, which demonstrated that his auditory thresholds met the criteria for a hearing loss disability for VA purposes.  The VA examiner in October 2013 found that this was a temporary shift in auditory thresholds that was not significant and not due to noise exposure.  However, as noted, there is no rationale provided for how the Veteran's shift in auditory thresholds was not due to acoustic trauma.  The Veteran's exposure to acoustic trauma from working as a Boatswain's Mate in the Air Force is conceded.  The Veteran also submitted testimony in 1988 that he had significant acoustic trauma while working on the flight line and even more so below deck.  The service treatment records also note that the 1983 threshold shift was significant, i.e., more than a change of 20 decibels.  In addition, the Veteran submitted competent statements that he had experienced hearing loss since the 1980s.  The examiner determined that the Veteran's hearing loss was more likely due to his civilian noise exposure working in law enforcement for 26 years (the Veteran noted annual qualifying examinations with hearing protection), presbycusis, and/ or some other etiology.  However, given that it does not appear that there was any weight given to the service treatment records, which showed a significant auditory threshold shift, the Veteran's presumed exposure to acoustic trauma in service, or his competent lay statements indicating complaints of hearing loss since his military service, the probative value of the October 2013 medical opinion is significantly undermined.

The October 2013 VA medical opinion is inadequate for VA purposes, as it is based on an inaccurate assessment of the evidence.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  In addition, the evidence reflects that the Veteran has stated that he had hearing loss which began in service and continued over the years.  He is competent to say he has had hearing loss for years.  The Board finds that his statements are both competent and credible. The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, organic diseases of the nervous system, which includes sensorineural hearing loss, is such a chronic condition under 38 C.F.R. § 3.309(a). 

Moreover, the Veteran has reported that he experienced hearing loss in service, as confirmed by the findings in the treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (service treatment records, etc.)).  As noted, the Veteran's military occupational specialty in the U.S. Air Force was Boatswain's Mate; thus, it is presumed that he was exposed to acoustic trauma.

Even though there is no probative opinion of record addressing the etiology of the Veteran's hearing loss disability, the Board considers it significant that the Veteran was initially diagnosed with bilateral hearing loss for VA purposes in service.  He also had recurrent complaints of hearing loss since service.  Moreover, he has since undergone clinical testing that establishes a current diagnosis of bilateral hearing loss in support of his service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that, in a claim for service connection, the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Where, the record contains both in-service and post-service diagnoses of a chronic disorder (sensorineural hearing loss), no medical opinion as to etiology is necessary to grant service connection.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  The Veteran's hearing loss is not clearly attributable to intercurrent causes, notwithstanding the October 2013 medical opinion that the Veteran's hearing loss was due to his civilian job in law enforcement, given that the examiner also determined that other possible causes included presbycusis, and/ or "some other etiology."  See 38 C.F.R. § 3.303(b).  As noted, the October 2013 examiner did not give sufficient weight to the findings in the service treatment records or the Veteran's lay statements.  Thus, to the extent that the Veteran's bilateral hearing loss in service may arguably be considered "chronic" in service, even without a probative medical opinion relating the Veteran's currently diagnosed bilateral hearing loss to his military service, the Board finds that the evidence weighs in favor of his claim.  In addition, to the extent that "chronicity" arguably may not have been established in service, the Board considers the Veteran's assertions of a continuity of hearing loss since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).

The medical evidence establishes that the Veteran was exposed to acoustic trauma in service as a Boatswain's Mate in the Air Force, was diagnosed with bilateral hearing loss in service, has complained of hearing loss since service, and is currently diagnosed with bilateral hearing loss.  Moreover, the Board observes that the Veteran has attested to his long-term hearing loss, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because there is a medical finding of bilateral hearing loss in service and thereafter, and credible supporting evidence of bilateral hearing loss since service, the Board concludes that the evidence supports the grant of service connection for bilateral loss.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for bilateral hearing loss is granted.



ORDER

New and material evidence has been received to reopen a service connection claim for a right knee disability, and this appeal is granted to this extent only.

Entitlement to service connection for a right knee disability is denied.

New and material evidence has not been received to reopen a service connection claim for detached retina of the right eye; and the petition to reopen is denied.

New and material evidence has been received to reopen a service connection claim for a right shoulder disorder and the appeal is granted to this extent only.

Entitlement to service connection for a right shoulder disability is denied.

New and material evidence has been received to reopen a service connection claim for bilateral hearing loss and service connection for bilateral hearing loss is granted.


REMAND

The Veteran seeks entitlement to an increased rating for his service-connected left knee disability.  He was afforded a VA examination in February 2011 to address the severity of his left knee disability.  Since that time he has had surgery for his left knee in 2014.  Given that the severity of his left knee disability has potentially worsened since it was last evaluated approximately five years ago, another examination is warranted to address the severity of the left knee disability.

The Veteran also seeks service connection for leukemia.  A September 2011 VA examination report notes that the Veteran was diagnosed as having chronic myelogenous leukemia in November 2009.  The Veteran noted on the examination report that he was exposed to ethylene glycol, perchloroethylene, trichloroethylene, tetrachloroethylene, gasoline (containing benzene), and Jet A fuels during his military service.  He indicated that he would lie on the contaminated deck in chemicals to sleep.  On an October 2010 statement, he also indicated that he was exposed to hydraulic fluid, and dry cleaning solvent.  In addressing whether the Veteran's leukemia was related to his military service, the September 2011 VA examiner commented that several of the chemicals the Veteran reported being exposed to and with which he likely worked in his duty position, including gasoline, perchloroethylene, trichloroethylene, tetrachloroethylene, and certain hydraulic fluids and jet fuels were known to cause leukemia.  The examiner further noted that OSHA and the military had established exposure guidelines, which were not to be exceeded for these chemicals.  However, the examiner determined that there was no current objective evidence documented in the service treatment records to indicate an exposure of the Veteran above the OSHA safety guidelines for any of those chemicals.  The examiner noted that if such objective evidence was demonstrated then it would be at least as likely as not that the Veteran's current leukemia was the result of this overexposure.  However, the examiner indicated that there was no objective evidence that the Veteran's current leukemia was caused or aggravated to any degree by his chemical exposures during his military service; and further noted that it would be only with resort to mere speculation to opine whether or not that the Veteran's current leukemia was caused or aggravated to any degree by his chemical exposures during the military. 

A supplemental medical opinion was provided in February 2012 that the Veteran's chronic myelogenous leukemia was a leukemia of the myeloid cell (not the lymphoid cell) and thus, was not considered a B-cell leukemia.

Given that the Veteran's military occupational specialty in the U.S. Air Force was Boatswain's Mate, it is presumed that he would have been exposed to certain chemicals, particularly those found in gasoline and jet fuel.  The Veteran's personnel records are not in the file.  These records should be obtained.  Also, the service department should be contacted to determine whether there is any record of the level of chemical exposure the Veteran was likely exposed to during his military service.  Based on these findings, it should be determined whether a supplementary medical opinion regarding the etiology of the Veteran's leukemia should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment records pertaining to the left knee disability and leukemia from the Jacksonville VAMC dated from July 2015 to present.

2.  Ask the Veteran to identify any additional, recent treatment he has received for his left knee disability, and any treatment for his leukemia since his separation from military service.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Make arrangements to contact the appropriate service department to obtain a copy of the Veteran's service personnel records and to determine the likely degree, if any, of exposure to certain chemicals during his service in the Air Force as a Boatswain's Mate, including ethylene glycol, perchloroethylene, trichloroethylene, tetrachloroethylene, gasoline (containing benzene), and Jet A fuels, as well as any other chemicals found in hydraulic fluid, anti-freeze, and dry cleaning solvent.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the present severity of his left knee disability.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the left knee joint.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.

In addressing whether there is recurrent subluxation or lateral instability, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

If there is any ankylosis of the knee, please state to what degree.

In conducting range of motion testing of the knee, the examiner should specifically note whether - upon repetitive motion of the Veteran's knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  Based on the response from the service department regarding the Veteran's chemical exposure and any other relevant evidence added to the file, determine whether a supplemental opinion is warranted with regard to the etiology of the Veteran's leukemia.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

6.  After the requested examination(s) have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the April 2015 Statement of the Case (leukemia) and the May 2015 Supplemental Statement of the Case (for the left knee disability).  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


